Per Curiam.
We are advised that it is important to the credit of the state, if this court affirmatively answer the foregoing interrogatory, that $50,000 of the bonds provided for in the act in question be issued and sold within the present fiscal year. As there are left but seven days of this period for the carrying out of such object, it is necessary that the answer to such interrogatory be promptly given.
With this necessity before us, we have devoted the short time since the argument upon the hearing to a careful consideration of the legal proposition involved, and now content ourselves with stating merely the conclusions reached, rather than the reasons for such determination.
It is asserted by counsel who argued against the existence of a casual deficiency upon the facts stated that this court, in In re Appropriations, 13 Colo. 316, has virtually decided against the contention of the attorney general, who argues that the contingency existed which empowered the legislature *414under the constitution to issue these bonds. Without in the least limiting the scope and effect of the doctrine announced by this court in the case referred to, — which we would unhesitatingly affirm did we conceive that the same or similar questions were again before us, — we say that upon the facts as stated in the foregoing communication there was, at the time of the passage of the act in question, a casual deficiency of the revenue, the happening of which conferred upon the general assembly the authority to contract a loan by issuing bonds to pay the valid indebtedness of the state unpaid by reason of such deficiency.
As bearing more or less directly upon this question, see Hovey, Governor, et al. v. Foster, 118 Ind. 502; Lusher v. Scites et al., 4 W. Va. 11; Cass Tp. v. Dillon, 16 Ohio St. 38; State v. Noyes, 47 Me. 189; Cooley’s Const. Lim. (5th ed.), 153 et seq.
The reference to these authorities is not intended to commit this court to the doctrine that in every case are the courts bound by the facts as ascertained by the legislature; but it is apparent that the legislative declaration that the contingency had arisen which justified the enactment of the law in question was sustained by the facts before it.